Per Curiam.

We concur in the board’s findings that respondent violated DR 1-102(A)(5) and (6), 5-105(B), 6-101(A)(3), and 9-102(A) and (B). The board’s recommended sanction, however, is not appropriate.
We, like the court in Office of Disciplinary Counsel v. Shorall (1991), 527 Pa. 413, 592 A.2d 1285, are not moved by respondent’s apologies for his poor judgment and naivety. Respondent pleaded guilty to the felony of which he now stands convicted. As the Shorall court observed, a guilty plea is not a ceremony of innocence, nor can it be rationalized in a subsequent disciplinary proceeding. Id. at 424-425, 592 A.2d at 1291, citing Commonwealth v. Anthony (1984), 504 Pa. 551, 475 A.2d 1303. Moreover, respondent committed several other serious violations of Disciplinary Rules, and we are not inclined to temper the penalty for this misconduct on the basis of his professed good intentions or inadvertence.
We, therefore, order that respondent be suspended indefinitely from the practice of law in Ohio, and we allow no credit for time served pursuant to the suspension imposed under Gov.Bar R. V(5). Restitution remains a condition for respondent’s reinstatement by operation of Gov.Bar R. V(10)(E)(1). Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Douglas and Pfeifer, JJ., dissent.